Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation " the non-liquid component " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart US20110050418 in view of Shimoda US2005025292.
Regarding claim 1, Hart discloses security system is provided comprising: a dispensing device (dispensing device 40A of fig. 2 and ¶31)  wherein the dispensing device has at least one opening(spray head 52 of fig.3 and ¶29); a sensor(detecting unit 36A and 36B of fig. 2 and ¶31) wherein the sensor is attached to a window or a door (detectors 18 of fig.1 and ¶27); and a liquid (fluid of fig. 3 and ¶s 31-32) located within the dispensing device wherein the liquid is dispensed from the dispensing device upon the sensor being activated by a break in the window or door(fig. 2 and ¶s31-32).
Hart fails to disclose dispensing pipe. 
However, Shimoda discloses in figs. 10, 11 and ¶s116-117 dispensing pipe(conduit 51)  associated with nozzle 1. 
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of invention to include the dispensing pipe of Shimoda into Hart to extend the effective range of the dispenser. 
Regarding claim 2, Hart discloses in fig. 3 and ¶35 a UV tracer/fluorescent material thus reads on wherein the liquid is a paint or dye.
Regarding claim 3, Hart discloses in fig. 3 and ¶35 a UV tracer/fluorescent material thus reads on wherein the paint or dye is fluorescent.
Regarding claim 4, Hart and Shimoda fail to explicitly disclose wherein the dispensing pipe is located directly above, below or on the side of the window or door.
However Hart contemplates in fig. 1 and ¶27 “dispensing devices 16 are disposed around the building 2 at entry points such as the doors 4 and windows 6”. Further contemplated by Hart in fig. 2 and ¶31 “actuating the dispensing device to dispense fluid in order to deter the intruder and/or identify the intruder”. Also contemplated by Hart in ¶32 “If a plurality of intruders attempt entry from numerous entry points then the controller will receive signals from each of the detectors associated with the plurality of entry points and send signals to the associated dispensing devices such that a fluid is dispensed at each of the locations where intruders are attempting to gain entry”.
Therefore, it would have been obvious for one of ordinary skill in art at the effective filling date of the invention adapt Hart and Shimoda such that wherein the dispensing pipe is located directly above, below or on the side of the window or door, for effectiveness if intruders attempting to gain entry via window are to be deterred. 
Regarding claim 5,  Hart discloses further comprising: a reservoir (canister 40 of fig. 3 and ¶29) having an interior wherein the liquid is located in the reservoir prior to being dispensed from the dispensing pipe; and a tube(Shimoda discloses in figs. 10, 11 and ¶s116-117 conduit 51)  connecting the reservoir to the dispensing pipe.
Regarding claim 6, Hart discloses in fig. 3 and ¶29 “The receiver 38 may be configured to receive signals wirelessly from the central controller or the receiver 38 may comprise wiring for receiving a signal through a wire from the central controller”, thus reads on a control panel electrically connected to the dispensing pipe for programing the dispensing pipe.
Regarding claim 8, Hart discloses in fig. 3 and ¶35 wherein a non-liquid component is added to the liquid.
Regarding claim 9, Hart discloses in fig. 3 and ¶35 wherein the non-liquid component is glitter(a UV tracer/fluorescent material).
Allowable Subject Matter
Claim 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685